            Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7                           `UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9

10      STATE OF WASHINGTON,                              CASE NO. C17-5806RJB

                                  Plaintiff,              PROPOSED ORDER
11
                v.                                        GRANTING SUMMARY
12                                                        JUDGMENT OF DISMISSAL
        THE GEO GROUP, INC.,
13
                                  Defendant.
14

15
            Judges don’t like to reverse themselves. Sometimes, however, it is necessary –
16
     when the law changes or becomes more clear, or when additional facts come to light, or old
17
     facts have new impact as the law becomes more clear. So it is here.
18
                                          BACKGROUND
19
            This matter comes before the Court on a sua sponte review of the defense of
20
     intergovernmental immunity and the Court’s December 10, 2019, Order Denying
21
     Defendant The GEO Group, Inc.’s Motion for Summary Judgment on Plaintiff’s First
22
     Cause of Action (Dkt. 162). This review was triggered by Statements of Interest filed by
23
     the United States of America (Dkts. 290 and 298). The parties have received notice of the
24


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 1
             Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 2 of 9



 1   interest of the United States, have had the opportunity to brief the issues (See Dkt. 292),

 2   and the Court heard oral argument on September 12, 2019.

 3          The Order Setting Schedule (Dkt. 292) closed briefing on September 10, 2019.

 4   After briefing was closed, and after oral argument, Defendant inexplicably filed three

 5   additional documents (Dkts. 303, 304 and 305). The Court will not consider these

 6   documents, Plaintiff not having a due process notice and opportunity to be heard on them,

 7   and they being filed outside the set briefing schedule.

 8          This matter originally came before the Court on Defendant The GEO Group, Inc.’s

 9   (“GEO”) Motion for Summary Judgment on Plaintiff’s First Cause of Action. Dkt. 149.

10   The Court has reviewed all documents timely filed in support of, and in opposition to, the

11   motion, and the remainder of the file herein.

12          Defendant has invoked the doctrine of intergovernmental immunity, arguing that

13   finding for Plaintiff on the First Cause of Action impermissibly discriminates against

14   Defendant, a Federal Government contractor, in violation of the Supremacy Clause. U.S.

15   Const. art. VI, cl. 2 (“This Constitution, and the laws of the United States which shall be

16   made in pursuance thereof . . . shall be the supreme law of the land”). The First Cause of

17   Action seeks declaratory relief that the Washington Minimum Wage Act (RCW 49.46)

18   applies to the compensation of certain immigration detainees at the Northwest Detention

19   Center, and seeks injunctive relief that Defendant be enjoined from compensating detainees

20   below the prevailing minimum wage. Dkt. 1 at 6-7.

21          The facts necessary to resolving this motion are not in dispute.

22          Defendant is a private corporation that has owned and operated the Northwest

23   Detention Center, a 1,575-bed detention facility, since 2005 under a contract with

24   Immigration and Customs Enforcement (ICE). Dkt. 19 at 47, 49. Defendant is obligated to


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 2
             Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 3 of 9



 1   provide “detention management services” for detainees awaiting resolution of immigration

 2   matters, operating the Northwest Detention Center under certain standards and policies,

 3   including the Performance-Based National Detention Standards. Dkt. 19. at 49, 86. See 8

 4   U.S.C. § 1231(g). The Performance-Based National Detention Standards require

 5   Defendant to implement a Voluntary Work Program under which detainees perform a

 6   variety of tasks. Dkt. 156 at 10, 11; 2011 PBNDS, § 5.8,Voluntary Work Program,

 7   available online at http://www.ice.gov/detention-standards/2011/ (last accessed Dec. 3,

 8   2018). Detainee Voluntary Work Program participants receive $1 per day, a disbursement

 9   the parties characterize as an allowance (Defendant) or compensation (Plaintiff) under the

10   contract with Immigration and Customs Enforcement. Under the contract, Defendant must

11   “perform in accordance with the most current version of [ ] constraints . . . includ[ing] . . .

12   all applicable federal, state and local labor laws and codes[.]” Id. at 47-48.

13          The legislature for the State of Washington has “endeavor[e]d . . . to establish a

14   minimum wage for employees of this state to encourage employment opportunities within

15   the state.” RCW 49.46.005. The protections and benefits of the Minimum Wage Act are

16   directed at employees; the statute applies indirectly to employers. See id. First effective in

17   1975, the Minimum Wage Act guarantees persons who are “employees” certain minimum

18   wage protections. RCW 49.46.902. By statute, an “employee” is “any individual

19   employed by an employer” in the State of Washington. Exceptions apply, including,

20   “[a]ny resident, inmate, or patient of a state, county, or municipal correctional, detention,

21   treatment or rehabilitative institution[.]” RCW 49.46.010(3)(k). Considerations in

22   determining employment relationships are set out in case law. See, e.g., Anfinson v. FedEx

23   Ground Package Sys., Inc., 174 Wn.2d 851, 870 (2012); Becerra v. Expert Janitorial, LLC,

24   181 Wn.2d 186, 196-97 (2014).


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 3
             Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 4 of 9



 1                       LEGAL STANDARD – SUMMARY JUDGMENT

 2          Summary judgment is proper only if the pleadings, the discovery and disclosure

 3   materials on file, and any affidavits show that there is no genuine issue as to any material

 4   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

 5   The moving party is entitled to judgment as a matter of law when the nonmoving party fails

 6   to make a sufficient showing on an essential element of a claim in the case on which the

 7   nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323

 8   (1985). There is no genuine issue of fact for trial where the record, taken as a whole, could

 9   not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec. Indus. Co.

10   v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must present specific,

11   significant probative evidence, not simply “some metaphysical doubt.”), see also Fed. R.

12   Civ. P. 56 (d). Conversely, a genuine dispute over a material fact exists if there is

13   sufficient evidence supporting the claimed factual dispute, requiring a judge or jury to

14   resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

15   253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors Association, 809 F.2d

16   626, 630 (9th Cir. 1987).

17          The determination of the existence of a material fact is often a close question. The

18   court must consider the substantive evidentiary burden that the nonmoving party must meet

19   at trial – e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at

20   254, T.W. Elect. Service Inc., 809 F.2d at 630. The court must resolve any factual issues of

21   controversy in favor of the nonmoving party only when the facts specifically attested by

22   that party contradict facts specifically attested by the moving party. The nonmoving party

23   may not merely state that it will discredit the moving party’s evidence at trial, in the hopes

24   that evidence can be developed at trial to support the claim. T.W. Elect. Service Inc., 809


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 4
                 Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 5 of 9



 1   F.2d at 630 (relying on Anderson, supra). Conclusory, non-specific statements in affidavits

 2   are not sufficient, and “missing facts” will not be “presumed.” Lujan v. National Wildlife

 3   Federation, 497 U.S. 871, 888-89 (1990).

 4                                             NEW CASES

 5              Two cases were decided after the Court’s December 10, 2018, Order Denying

 6   Defendant The GEO Group Inc.’s Motion for Summary Judgment on Plaintiff’s First Cause

 7   of Action (Dkt. 162). Those cases are United States v. California, 921 F.3d 865 (9th Cir.

 8   2019), filed April 18, 2019, and Dawson v. Steager, 586 U.S. ____, 139 S.Ct. 698 (2019),

 9   filed February 20, 2019. Those cases make it clear that the Court’s Order Denying

10   Defendant The GEO Group Inc.’s Motion for Summary Judgment on Plaintiff’s First Cause

11   of Action (Dkt. 162) is in error. That order should be stricken.

12                               THE LAW OF INTERGOVERNMENTAL IMMUNITY

13              United States v California, 921 F.3d 865 (9th Cir. 2019) provides an excellent

14   explanation of the law of intergovernmental immunity (with internal citations omitted):

15                      The doctrine of intergovernmental immunity is derived from the
                Supremacy Clause, U.S. Const., art. VI, which mandates that "the activities
16              of the Federal Government are free from regulation by any state.”
                “Accordingly, state laws are invalid if they `regulate[ ] the United States
17              directly or discriminate[ ] against the Federal Government or those with
                whom it deals.”
18
     Id. at 878.
19
                        The mere fact that the actions of the federal government are
20              incidentally targeted by AB 4501 does not mean that they are incidentally
                burdened, and while the latter scenario might implicate intergovernmental
21              immunity, the former does not. As the district court correctly recognized, to
                rule otherwise "would stretch the doctrine beyond its borders.
22
     Id. at 880.
23
     1
24       The California state law at issue.



     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 5
              Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 6 of 9



 1           . . . [I]intergovernmental immunity attaches only to state laws that
             discriminate against the federal government and burden it in some way
 2
     Id. at 880.
 3
             . . . The nondiscrimination rule finds its reason in the principle that the
 4           States may not directly obstruct the activities of the Federal Government.

 5   Id. at 880-81.

 6                   The Supreme Court has clarified that a state "does not discriminate
             against the Federal Government and those with whom it deals unless it treats
 7           someone else better than it treats them.

 8   Id. at 881.

 9           . . . Only those provisions that impose an additional economic burden
             exclusively on the federal government are invalid under the doctrine of
10           intergovernmental immunity.

11   Id. at 884.

12           . . . In North Dakota, the Supreme Court endorsed "a functional approach to
             claims of governmental immunity, accommodating of the full range of each
13           sovereign's legislative authority and respectful of the primary role of
             Congress in resolving conflicts between the National and State
14           Governments.

15   Id. at 891.

16                   For purposes of intergovernmental immunity, federal contractors are
             treated the same as the federal government itself.
17
     Id. at 882 n.7.
18
             The lesson of Dawson v. Steager, 586 U.S. ____, 139 S.Ct. 698 (2019), is that to
19
     decide an intergovernmental immunity case, the Court must determine whether the State is
20
     treating a similarly situated federal entity differently than it is treating itself, and if it is
21
     doing so, whether the difference is discriminatory against the federal government and its
22
     contractors.
23

24


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 6
             Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 7 of 9



 1                                              DISCUSSION

 2          a) Functional Approach. The “functional approach” means that the Court should

 3   base any decision on what is actually happening at both Plaintiff’s and Defendant’s

 4   similarly situated facilities. The Court should not limit the evidence considered to

 5   documentary evidence of what might be, or could be, occurring.

 6          b) Economic Burden. It is obvious that if GEO, a federal government contractor,

 7   is required to pay its Voluntary Work Program detainees at a higher rate under the

 8   Washington Minimum Wage Act than the $1.00 per day it is now paying, it is facing an

 9   economic burden not borne by the state, county or municipal detention institutions that

10   operate a Voluntary Work Program and are exempt from the Washington Minimum Wage

11   Act under RCW 49.46.010(3)(k).

12          c) Comparison – Plaintiff and Defendant. While the previous paragraph shows a

13   potentially uneven economic burden, a closer comparison is appropriate to determine if that

14   uneven economic burden is discriminatory against GEO and through GEO, against the

15   federal government.

16          The State urges that Defendant GEO is not similarly situated to the State, because

17   GEO is a private entity and the Northwest Detention Center is privately owned by GEO.

18   That argument overlooks the law that federal government contractors are treated the same

19   as the federal government for purposes of immunity analysis. It is this point of law that the

20   Court did not fully appreciate at the time of the issuance of its December 10, 2018, Order

21   Denying Defendant The GEO Group Inc.’s Motion for Summary Judgment on Plaintiff’s

22   First Cause of Action (Dkt. 162).

23

24


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 7
              Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 8 of 9



 1            A more accurate comparison is as follows: Both the State and GEO operate

 2   detention facilities for civilly detained individuals.2 Both operate Voluntary Work

 3   Programs. Neither follows the Minimum Wage Act. The State now urges that GEO be

 4   required to pay the state minimum wage to GEO detainees, but does not propose to pay the

 5   state minimum wage to its own detainees.3

 6            The State’s request, if granted, would discriminate against GEO (and through GEO,

 7   against the United States) by creating an economic burden on GEO, a government

 8   contractor, that is not placed on the State. In the end, if the State is permitted to enforce the

 9   Minimum Wage Act against GEO, the cost of civil detention under federal law would be

10   higher than the cost of civil detention under the laws of the State of Washington. This the

11   State cannot do.

12            d) Conclusion. This comes before the Court on Defendant The GEO Group Inc.’s

13   Motion for Summary Judgment on Plaintiff’s First Cause of Action (Dkt. 149). There are

14   no issues of material fact. The State of Washington’s Minimum Wage Act is not

15   enforceable against GEO at the urging of the State. The State’s demand for damages for

16   unjust enrichment is based on the failure to pay the State of Washington’s Minimum Wage

17   Act wages, and so the unjust enrichment claim fails as well. Defendant The GEO Group

18   Inc.’s Motion for Summary Judgment on Plaintiff’s First Cause of Action (Dkt. 149) must

19   be granted. This case should be dismissed.

20

21

22
              2
                  For the State, the Special Commitment Center, for GEO, the Northwest Detention Center.
23            3
                 The record may not reflect these facts, but it appears from oral argument and the pending cases of
     Malone et al v. Ferguson et al, WDWA #19-5574 and Lough v. Ferguson, WDWA #19-5543, that these facts
24   are not in issue. There may be other examples of comparative similarities.



     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 8
             Case 3:17-cv-05806-RJB Document 306-1 Filed 09/24/19 Page 9 of 9



 1                                            AFTERTHOUGHT

 2          But what of GEO’s detainees? Are they being treated fairly under the ICE/GEO

 3   contract? Is the contract being followed? Are they being used for work that should, under

 4   the contract, go to employees of ICE? Is GEO unfairly profiting by misuse of the

 5   Voluntary Work Program? These, and related questions, cannot be addressed by the Court

 6   and a jury in this litigation. Such issues are properly addressed to GEO, ICE and the

 7   Department of Justice, or to other litigation.

 8                                              ORDER

 9          Therefore, it is now ORDERED:

10          1) The Order Denying Defendant The GEO Group, Inc.’s Motion for Summary

11   Judgment on Plaintiff’s First Cause of Action (Dkt. 162) is STRICKEN.

12          2) Defendant The GEO Group Inc.’s Motion for Summary Judgment on Plaintiff’s

13   First Cause of Action (Dkt. 149) is GRANTED.

14          3) This case is DISMISSED.

15          The Clerk is directed to send uncertified copies of this Order to all counsel of record

16   and to any party appearing pro se at said party’s last known address.

17          Dated this ___ day of ______, 2019.

18

19
                                            ______
                                            ROBERT J. BRYAN
                                            United States District Judge
20

21

22

23

24


     PROPOSED ORDER GRANTING SUMMARY JUDGMENT OF DISMISSAL - 9
